Citation Nr: 0514338	
Decision Date: 05/25/05    Archive Date: 06/01/05

DOCKET NO.  03-06 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial compensable rating for migraine 
headaches with aura, during the period from January 1, 2001, 
to April 1, 2001.  

2.  Entitlement to a rating in excess of 30 percent for 
migraine headaches with aura from April 2, 2001.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel


INTRODUCTION

The veteran had active military service from August 1977 to 
August 1981, and from December 1982 to December 2000.

The present matters come before the Board of Veterans' 
Appeals (Board) on appeal from a March 2001 rating in which 
the RO, inter alia, granted the veteran service connection 
and assigned an initial noncompensable rating for migraine 
headaches with aura, effective January 1, 2001; at that time, 
the RO also denied the veteran's claims for service 
connection for a left hand disability, for a left foot 
disability, and for a left ankle disability.  The veteran 
filed a notice of disagreement (NOD) in June 2001, and the RO 
issued a statement of the case (SOC) in January 2003.  The 
veteran filed a substantive appeal (via a VA Form 9, Appeal 
to Board of Veterans' Appeals) in February 2003.  

In September 2003, the veteran testified during a hearing 
before the undersigned Veterans Law Judge at the RO; a 
transcript of that hearing is of record.  During the hearing, 
the veteran withdrew his claim for service connection for a 
left foot disability from appellate consideration.  The 
veteran also submitted additional medical evidence with a 
waiver of initial RO jurisdiction.  The Board accepts the 
additional evidence for inclusion in the record on appeal.  
See 38 C.F.R. § 20.800 (2004).  

In an April 2004 decision, the Board granted service 
connection for residuals of a fracture of the left 3rd 
metacarpal (left hand disability), and remanded to the RO the 
claims for an initial compensable rating for migraine 
headaches with aura and for service connection for a left 
ankle disability.  In a January 2005 rating decision, the RO 
granted service connection and assigned an initial 10 percent 
rating for a left ankle disability, effective April 3, 2001.  
The RO also granted a 30 percent rating for migraine 
headaches with aura, effective April 2, 2001.  

As the grants of service connection for both a left hand 
disability and a left ankle disability are considered a full 
grant of the benefits sought on appeal with respect to those 
issues, on the matter of higher ratings for service-connected 
migraine headaches with aura remain on appeal.  

The veteran's appeal involving his service-connected migraine 
headaches emanates from his disagreement with the initial 
evaluation assigned following the grant of service 
connection; hence, the Board has characterized the claim for 
a higher initial rating, in accordance with Fenderson v. 
West, 12 Vet. App. 119, 126 (1999) (distinguishing initial 
rating claims from claims for increased ratings for already 
service-connected disability).  Furthermore, while the RO has 
granted staged ratings for headaches consistent with 
Fenderson (noncompensable from January 1, 2001, and 30 
percent from April 2, 2001, because higher ratings are 
available at each stage, and the veteran is presumed to seek 
the maximum available benefit for a disability, claims for 
higher ratings, as reflected on the title page, remain viable 
on appeal.  Id; AB v. Brown, 6 Vet. App. 35, 38 (1993).  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.  

2.  Between the January 1, 2001, effective date of the grant 
of service connection and April 1, 2001, migraine headaches 
with aura were best characterized as headaches with less 
frequent attacks.  

3.  Since April 2, 2001, the veteran's migraine headaches 
with aura have been manifested by complaints of frequent, 
severe headaches, and an indication that he experienced at 
least one prostrating attack, on an average of once per 
month, over the past several months; very frequent, 
completely prostrating and prolonged attacks, productive of 
severe economic inadaptability, have not been shown.  


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for 
migraine headaches with aura, during the period from January 
1, 2001, to April 1, 2001, have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.3, 4.7, 4.124a, Diagnostic Code 8100 (2001).

2.  The criteria for an irating in excess of 30 percent for 
migraine headaches with aura, from April 2, 2001, have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.124a, 
Diagnostic Code 8100 (2001-2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002).  To implement 
the provisions of the law, VA promulgated regulations 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development actions needed to fairly 
adjudicate the claims on appeal has been accomplished.  

In this respect, through an April 2004 notice letter, the 
January 2003 SOC, and a February 2005 supplemental SOC (SSOC) 
, the RO notified the veteran of the legal criteria governing 
his claim(s), the evidence that had been considered in 
connection with his appeal, and the bases for the denial of 
his claim(s).  After each, the veteran was afforded the 
opportunity to respond.  Hence, the Board finds that the 
veteran has received sufficient notice of the information and 
evidence needed to support his claims, and has been afforded 
ample opportunity to submit such information and evidence.  
[Parenthetically, the Board notes that, while the February 
2005 SSOC was returned by the United States Postal Service to 
the RO as undeliverable-because the veteran moved and did 
not leave a forwarding address-the fact remains that the RO 
fulfilled its notice requirement by sending that document to 
the veteran's last known address of record.].

The Board also finds that the April 2004 notice letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant what evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)).  In that letter, the RO notified the 
veteran that VA was required to make reasonable efforts to 
obtain medical records, employment records, or records from 
other Federal agencies.  The RO also requested that the 
veteran identify any medical providers from whom he wanted 
the RO to obtain and consider evidence.  

Also as regards VA's notice requirements, the Board notes 
that, in the decision of Pelegrini v. Principi, 18 Vet. App. 
112 (2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to the claim(s). As 
indicated above, the first three content of notice 
requirements clearly have been met in this case.  With 
respect to the fourth requirement, the Board notes that the 
veteran has not explicitly been advised to provide any 
evidence in his possession that pertains to his claim(s). 
Indeed, the Board's April 2004 remand included a request that 
the RO provide the veteran a notice letter regarding the 
VCAA, and that the letter, among other things, should invite 
the veteran to submit all pertinent evidence in his 
possession; however, the notice letter sent by the RO later 
in April 2004 did not include a request that the veteran send 
in all pertinent evidence in his possession.  Typically, such 
omission would warrant another remand (see Stegall v. West, 
11 Vet. App. 268 (1998), holding that the Board errs as a 
matter of law when it fails to ensure compliance with a prior 
remand).  In this case, however, during his September 2003 
Board hearing, the veteran submitted pertinent medical 
records that he had in his possession in support of the 
claims on appeal.  As such, and on these facts, the RO's 
omission is harmless.  See ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998); Cf. 38 C.F.R. § 20.1102.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.  

In the case now before the Board, the documents meeting the 
VCAA's notice requirements were provided to the veteran after 
the February 2001 rating action on appeal; however, the Board 
finds that the lack of full, pre-adjudication notice in this 
case does not, in any way, prejudice the veteran.  

As indicated above, the January 2003 SOC, and the February 
2005 SSOC notified the veteran what was needed to 
substantiate his claims and also identified the evidence that 
had been considered with respect to his claims.  Furthermore, 
in the April 2004 notice letter, the RO advised the veteran 
of VA's responsibilities to notify and assist him in his 
claims.  After the notice letter, SOC, SSOC, and the April 
2004 Board remand, the veteran was afforded an opportunity to 
respond.  The veteran has not identified any medical 
treatment providers from whom he wishes the RO to obtain 
records.  

The Board also points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist the veteran in obtaining pertinent, 
existing records.  The veteran's service medical records are 
associated with the claims file, and he has submitted medical 
evidence from private treatment providers.  The RO also 
arranged for the veteran to undergo VA examinations in August 
2000 and September 2004, the reports of which are of record.  
Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, 
existing evidence pertinent to the claims on appeal that 
needs to be obtained.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claims is harmless.  See 
ATD Corp., 159 F.3d at 549; Cf. 38 C.F.R. § 20.1102.  

Under these circumstances, the Board finds there is no 
prejudice to the veteran in proceeding, at this juncture, 
with a decision on each of the claims on appeal.  

I.  Background

A review of the veteran's service medical records reflects 
that in June 1983 he was treated for severe headaches.  The 
diagnosis was headaches of questionable etiology.  A January 
1985 clinic note reflects the veteran's treatment for 
migraine headaches and that he was much improved with 
Cafergot.  

The report of an August 2000 VA examination, conducted pre-
discharge, reflects the veteran's history of migraine 
headaches that dated back several years.  His migraine 
headaches usually occurred with an aura and the aura was 
central visual loss that lasted for a few minutes.  The 
veteran reported that the headaches began in 1983 and that 
they would last anywhere from 30 minutes to 10 hours.  He 
also reported that when he was first diagnosed with 
migraines, he was given Cafergot-II to help with the pain and 
this did help over time.  The veteran indicated that he had 
not used anything for pain in the last seven years and that 
he had been able to avoid the migraine headaches using 
relaxation techniques that he had developed on his own.  As a 
result, he was able to "abort" the headaches and had not 
had any frequent headaches, other than the aura, at least 
once a month.  Neurological evaluation was within normal 
limits.  The examiner's diagnosis was migraine headaches with 
aura.  

A March 2001 treatment record from the 45th Medical Group at 
Patrick Air Force Base in Florida (submitted by the veteran 
to the Board during his September 2003 hearing) reflects the 
veteran's complaints of increased headaches over the past 
three months.  The veteran reported the headaches included 
nausea, photophobia, and photosensivity.  The examiner's 
diagnosis was history of migraine headaches with recent 
exacerbations.  An April 2001 treatment record from the 45th 
Medical Group noted that the veteran was taking medication 
for his headaches with some relief.  

In a June 2001 statement, the veteran reported that he had 
not had any migraines until he had moved from Ohio to Florida 
in December 2000.  

An April 2003 45th Medical Group treatment record reflects 
the veteran's complaints of headaches 8 to 12 times a month, 
and that the headaches caused him to be fatigued.  The 
examiner's assessment was migraine headaches occurring more 
frequently.  

A May 2003 medical report from the Neurology Clinic of Neuro 
Rehab Center reflects that the veteran had headaches three 
times per week and that these could last for three days or up 
to a week.  The veteran had an EEG (electroencephalogram) 
that was  negative.  Clinical evaluation revealed no 
abnormalities.  The examiner's impression was migraine 
headache with aura, as well as intermittent aphasia, 
dysarthria and unilateral blurred vision associated with 
migraines.  The physician noted that the veteran's headaches 
were most likely secondary to migraine with aura.  
Furthermore, the physician's report that the veteran's 
aphasia and blurred vision were most likely related to 
complicated features due to migraine; however, differential 
diagnoses included arteriovenous malformation.  

A July 2003 report from the Neurology Clinic of the 
NeuroRehab Center reflects that the veteran's headaches were 
unchanged since the May 2003 evaluation.  It was reported 
that the veteran had had an MRI (magnetic resonance imaging) 
scan and MRA (magnetic resonance angiography) which were both 
normal.  The examiner reported that the veteran had had 12 
headaches since his last visit in May 2003, but otherwise his 
headaches were unchanged since that time.  Clinical 
evaluation was normal.  The impression was migraine headache 
with aura.  

Headaches calendars dated from April 2003 to June 2003, 
reflect consistent reports of headaches.  The calendars 
reflect that on 13 days in the month of April the veteran 
suffered from headaches, for seven days in the month of May, 
and for nine days in the month of June.  The headaches were 
reported as varying in intensity and duration. 

In September 2003, the veteran testified before the 
undersigned Veterans Law Judge.  The veteran stated that he 
developed headaches three to four times a week, and that they 
could last anywhere from three to five days.  He testified 
that his move to Florida in December 2000 precipitated the 
headaches.  The veteran stated that they now occurred all the 
time, and that he averaged 12 headaches a month.  In 
addition, the veteran testified that the headaches caused him 
to lose time from work, especially if he awakened with a 
headache in the morning.  He estimated that he had lost time 
from work between 18 and 21 days last year due to his 
migraine headaches.  

A September 2004 report of VA examination reflects that the 
veteran's headaches first developed in 1983, appeared at that 
time 2-3 times a month, were accompanied by nausea, photo and 
aural sensitivity,  and caused irritability, lethargy, and a 
decrease in concentration.  At the present, the veteran 
reported that the headaches occurred weekly and less than 
half of the attacks were prostrating.  The headaches lasted 
on average longer than two days.  The examiner reported that 
the veteran had no incapacitating headache that necessitated 
him to go see a physician, nor had he been prescribed bed 
rest.  The veteran reported that his  last visit to a doctor 
had been in July 2003.  The examiner relayed the veteran's 
report that his headaches were 3-4 times a week, and thus 
were considered constant.  The examiner also noted the 
veteran's report that his migraines significantly affected 
his occupational activities due to decreased concentration, 
speech difficulty, lack of stamina, plus weakness and 
fatigue.  The veteran reported that he had missed two days of 
work within the past three months due to headaches, and most 
of the time he went to work with headaches but that his 
productivity was diminished.  He also reported that he had 
never gone home early from work when he had a headache.  

II.  Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
rating is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  
Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, where, as here, the question for 
consideration is the propriety of the initial (and any 
subsequent) evaluation assigned, evaluation of the medical 
evidence since the grant of service connection and 
consideration of whether a "staged rating"(assignment of 
different ratings for distinct periods of time based on the 
facts found) is appropriate is required.  See Fenderson, 12 
Vet. App. at 126. 

As previously noted, the RO has assigned an initial 
noncompensable rating for the veteran's migraine headaches 
with aura under 38 C.F.R. § 4.124a, Diagnostic Code 8100, 
effective January 1, 2001, the date of the grant of service 
connection.  The RO later granted a higher rating of 30 
percent for headaches, effective April 2, 2001.  Hence, the 
RO has already considered and granted staged ratings for the 
disability under consideration.

Under the provisions of 38 C.F.R. § 4.124a, Diagnostic Code 
8100, less frequent headache attacks are rated as 
noncompensable or 0 percent disabling.  Headaches with 
characteristic prostrating attacks averaging one in two 
months over the last several months shall be evaluated as 10 
percent disabling.  Headaches with characteristic prostrating 
attacks occurring on an average of once a month over the last 
several months shall be evaluated as 30 percent disabling.  
Very frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability shall be 
evaluated as 50 percent disabling.  38 C.F.R. § 4.124a, 
Diagnostic Code 8100 (2004).  

In this case, the Board finds that the assigned 
noncompensable rating for migraine headaches with aura from 
the date of the grant of service connection, January 1, 2001, 
to April 1, 2001, was proper, and that, during this time 
frame, the criteria for a higher rating have not been met.  

As noted above, the August 2000 report of VA examination 
reflects the veteran's report that for the last seven years 
he had been able to avoid migraine headaches using relaxation 
techniques.  As a result, the veteran did not have any 
frequent headaches but had had aura at least once a month.  
Neurological evaluation was within normal limits.  In June 
2001, the veteran first reported that his migraine headaches 
had become more severe following his relocation to Florida in 
December 2000.  Furthermore, not until September 2003 did the 
veteran actually submit medical evidence, in the form of the 
March 2001 45th Medical Group treatment record, demonstrating 
that his migraine headache symptoms had increased subsequent 
to the August 2000 VA examination.  

Thus, the Board finds that, during the period from January 1, 
2001, to April 1, 2001, the medical evidence does not reflect 
headaches at least with characteristic prostrating attacks 
averaging one in two months over the last several months, to 
warrant an initial, compensable rating of 10 percent.  As as 
the criteria for the next higher, 10 percent, rating, have 
not been met, it logically follows that the criteria for a 30 
percent or 50 percent rating likewise have not been met.  See 
38 C.F.R. § 4.124a, Diagnostic Code 8100.  

The Board also finds that the assigned 30 percent rating for 
migraine headaches with aura from April 2, 2001, was proper, 
and that, since that date, the criteria for a higher rating 
have not been met.  

The medical evidence since April 2, 2001, fails to 
demonstrate that the veteran's migraine headaches result in 
very frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability.  Treatment 
records from the Neurology Clinic and the 45th Medical Group 
do not report that the veteran had prostrating attacks.  As 
noted in the September 2004 report of VA examination, the 
veteran reported that less than half of his migraine headache 
attacks were prostrating.  Furthermore, while the veteran has 
reported that he has lost time at work due to his headaches, 
and that if he does work the headaches cause diminished 
productivity, the fact remains that the veteran still is able 
to work productively even with his headaches.  

Thus, the Board finds that the medical evidence from April 2, 
2001, does not warrant the next higher  disability rating 50 
percent, the maximum schedular rating available, for migraine 
headaches with aura.  Id.  

The above determinations are based upon consideration of 
applicable rating provisions.  Additionally, the Board finds 
that there is no showing, at any stage since the January 1, 
2001,effective date of the grant of service connection, that 
the veteran's migraine headaches with aura have reflected so 
exceptional or unusual a disability picture as to warrant the 
assignment of any higher evaluation on an extra-schedular 
basis.  See 38 C.F.R. § 3.321(b)(1) (cited to in the January 
2003 SOC  While the veteran has reported that the headaches 
diminish his work productivity, and have forced him to miss 
periods of work, some interference with work is contemplated 
with each assigned rating.  However, there is no evidence 
establishing marked interference with employment (i.e., 
beyond that contemplated in the evaluation assigned for 
either period).  There also is no showing that the headaches 
have warranted frequent periods of hospitalization, or have  
otherwise rendered impractical the application of the regular 
schedular standards.  In the absence of evidence of such 
factors as those outlined above, the criteria for invoking 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) 
have not been  met.  See Bagwell v. Brown, 9 Vet. App. 157, 
158-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96(1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

For all the foregoing reasons, the Board finds that the 
criteria for an initial, compensable rating have not been met 
during the period from January 1, 2001, to April 1, 2001, and 
that the criteria for a rating in excess of 30 percent from 
April 2, 2001; hence, the claims for higher ratings for 
service-connected migraine headaches with aura must be 
denied.  In reaching these conclusions, the Board also has 
considered the applicability of the benefit-of-the-doubt 
doctrine; however, as the preponderance of the evidence is 
against each claim, that doctrine is not applicable.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990).


ORDER

An initial compensable rating for migraine headaches with 
aura, during the period from January 1, 2001, to April 1, 
2001, is denied. 

A rating in excess of 30 percent for migraine headaches with 
aura, from April 2, 2001, is denied.  



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


